DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 5/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Upah et al (US 10,479,408) in view of Tsuruta et al (US 2007/0176387).  Upah discloses:
With regard to claim 1 - A vehicle front structure comprising: 
a vehicle frame; 
an upper suspension arm 90L pivotally coupled to the vehicle frame about first 98L and second 100L upper pivot points; 
a lower suspension arm 92L pivotally coupled to the vehicle frame about first and second lower pivot points; and
a rack and pinion steering 172 arranged between the upper and lower suspension arms, the rack and pinion steering 172 being located adjacent the second upper pivot point 100L and between the first and second upper pivot points 98L,100L with respect to a longitudinal vehicle direction.
Upah fails to disclose a sway bar attached to the upper suspension arm and located above the upper suspension arm.  Tsuruta teaches:
A vehicle front structure comprising: 
a vehicle frame; 
an upper suspension arm 76 pivotally coupled to the vehicle frame about first and second upper pivot points 69a,76b; 
a lower suspension arm 67 pivotally coupled to the vehicle frame about first and second lower pivot points 65,77b; and
a sway bar 87 attached to the upper suspension arm and located above the upper suspension arm 76, the sway bar 87 having a center bar portion that is pivotally attached to the vehicle frame and defines a main torsion axis of the sway bar, with the main torsion axis being located between the first and second upper pivot points 69a,76b with respect to a longitudinal vehicle direction (see Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Upah with the teaching of Tsuruta so as to include a sway bar to help reduce body roll while positioning said sway bar directly above the suspension arms so as to create a more compact design.

With regard to claim 2, Upah discloses a front shock absorber 94L coupled between the vehicle frame 12 and the upper suspension arm 90L, the shock absorber 94L being attached to the upper suspension arm 90L at a front shock absorber attachment point that is located closer to the first upper pivot point than to the second upper pivot point as viewed in a lateral vehicle direction (see Fig. 3).

With regard to claim 3, Tsuruta teaches the sway bar being attached to the upper suspension arm at an attachment point that is located closer to the first upper pivot point 69a than to the second upper pivot point 76b as viewed in a lateral vehicle direction ( see Fig. 4). 

With regard to claim 4, Tsuruta teaches wherein the sway bar is attached to the vehicle frame rearward of the attachment point of the upper suspension arm to the sway bar.

With regard to claim 5, Tsuruta teaches wherein the sway bar is located between the first and second upper pivot points with respect to the longitudinal vehicle direction.  
With regard to claim 6, Upah discloses wherein the upper suspension arm includes a first stamped arm part and a second stamped arm part that are fixed together (“The structural elements can be formed by any appropriate process, such as but not limited to rolling, hydroforming, bending, welding, extruding, stamping, any combination of these processes, etc.” – Column 7, Lines 49-52).

With regard to claim 7, Upah discloses a front differential 182 provided on the vehicle frame at a location forward and below of the rack and pinion steering (“he output gear can drive one or each of a pair of driveshafts r. Each of the driveshafts can drive a respective one of the front wheels 14L, 14R. In another example, a differential gear assembly can couple the output gear to each of the driveshafts such that each of the wheels 14L, 14R can be driven at different speeds and different percentages of the torque input by the power source.” – Column 18, lines 51-58).

With regard to claim 8, Upah discloses wherein the front differential 182 is vertically aligned with a front shock absorber attachment point of the upper suspension arm as viewed in a lateral vehicle direction (see Figs. 3 and 13).

With regard to claim 9, Upah discloses wherein the upper suspension arm 90L has a main body, a necked portion with a ball joint, a first arm part with the first upper pivot point and a second arm part with the second upper pivot point (see marked up Fig. below).

    PNG
    media_image1.png
    658
    731
    media_image1.png
    Greyscale

With regard to claim 10, Upah discloses wherein the first arm part primarily extends from the main body to the first upper pivot point in a lateral vehicle direction, and the second arm part has a goose neck section that primarily extends from the main body in the longitudinal vehicle direction and then primarily extends in the lateral vehicle direction to the second upper pivot point (see above).

With regard to claim 11, Upah discloses a tie rod 170L having a first end operatively coupled to the rack and pinion steering 160 and a second end configured to be coupled to a knuckle 96L, the tie rod 170L extending beneath the goose neck section of the second arm part (Fig. 3).

With regard to claim 12, Upah discloses wherein the tie rod 170L extends substantially perpendicular to the goose neck section of the second arm part as viewed from a top plan view.

With regard to claim 13, Upah discloses wherein the second upper pivot point is located rearward of the first upper pivot point with respect to the longitudinal vehicle direction (see marked up Fig. above).

With regard to claim 14, Upah discloses wherein the upper suspension arm has a ball joint that is located closer to the first upper pivot point than the second upper pivot point as viewed in a lateral vehicle direction (see marked up Fig. above).

With regard to claim 15, Tsuruta teaches that the sway bar is attached to the upper suspension arm such that the ball joint of the arm of Upah would be disposed between an attachment point of the sway bar to the upper suspension arm and a main torsion axis of the sway bar as viewed in the lateral vehicle direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In updating the search, the Tsuruta reference above was found to read on the claims as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 13, 2022